Citation Nr: 1244197	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from February 3, 1956, to February 6, 1959, and from February 10, 1959, to August 10, 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran's petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that the mental condition, whatever it is, causes him or her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Boards notes that in multiple written submissions, the Veteran has clearly stated that he wishes to seek service connection for the psychiatric disorder, however diagnosed, that he believes began during his time in service.  The Veteran, however, has clearly indicated in July 2008 statement that he does not wish to seek service connection for PTSD.  In addition, a claim for service connection for PTSD was separately adjudicated and denied by the Board in a November 2007 decision.  Thus, in accordance with Clemons, the Board has re-characterized the issue on appeal as is set forth on the title page-to include all post-service psychiatric disorders with which the Veteran has been diagnosed, other than PTSD.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for an acquired psychiatric disorder other than PTSD is warranted and is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By a January 1999 decision, the RO in Detroit, Michigan, denied the Veteran's petition to reopen his previously denied claim of service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision.

2.  Evidence received after the January 1999 denial of the Veteran's petition to reopen relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  A January 1999 rating decision that denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).

2.  Since the prior final denial of the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

In a January 1999 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder, finding that no new and material evidence had been presented.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  In June 2005, the Veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for an acquired psychiatric disorder was the January 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for an acquired psychiatric disorder, which was then identified as a "mental condition," in August 1967.  The RO in Detroit, Michigan, denied the claim for service connection in April 1968 and, in so doing, found that the Veteran's in-service diagnosis of "emotional instability reaction" was found by his service treatment providers to have pre-existed service.  This decision was not appealed and therefore became final.  The Veteran has attempted to reopen this previously denied claim, most recently in December 1998.  That petition to reopen was denied in January 1999; the Veteran did not appeal that decision, which became final.  The Veteran now asserts that he has an acquired psychiatric disorder that is related to his experiences in service.  Specifically, he contends that he was wrongfully arrested for being absent without leave (AWOL) and stealing an Army pistol, leading to his incarceration and suicide attempt, and that these in-service experiences led to his currently diagnosed psychiatric disability.  As a result, the Veteran contends that service connection for an acquired psychiatric disorder is warranted.  

Evidence of record in 1999 included the Veteran's service treatment records, as well as records of his post-service treatment with private and VA providers.  Review of those records reflects that the Veteran was arrested in August 1959, during his time in service, and charged with being AWOL and having stolen a firearm.  While incarcerated on these charges, the Veteran attempted suicide by cutting his left wrist.  On psychiatric evaluation conducted in November 1959, the Veteran was diagnosed as having emotional instability reaction that existed prior to service.  At a later psychiatric evaluation conducted in July 1960, the Veteran was diagnosed as having antisocial personality disorder and was recommended for administrative separation from service.  Post-service hospitalization records from 1967 and 1974 reflect diagnoses of schizophrenia.  Private treatment records from 1998 reflect that the Veteran reported a history of psychiatric problems dating to his time in service.  

Evidence added to the record since the Detroit RO's January 1999 denial concerning the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder includes records of private and VA treatment the Veteran has received since that date, as well as letters dated in April 2007 and March 2008 from his treating VA psychiatrists.  Records of his treatment reflect that the Veteran was diagnosed as having paranoid schizophrenia in May 2004, at which time his treatment provider noted that the Veteran reported a history of psychiatric symptomatology since service.  He was also provided a VA examination in May 2006, at which time he was found to have schizophrenia.  In addition, in a letter submitted in April 2007, the Veteran's treating VA psychiatrist assigned the Veteran diagnoses of schizophrenia, depressive disorder, and paranoid personality disorder.  In a March 2008 letter, a second VA treating psychiatrist stated that the Veteran carried a diagnosis of paranoid schizophrenia.  She further stated that she had reviewed two documents from the Veteran's in-service treatment and concluded that the Veteran's behavior in service was "prodromal to an eventual diagnosis of Schizophrenia."  

As such, the Board finds that the evidence, in the form of the Veteran's treating VA psychiatrist's March 2008 letter concerning the diagnoses and possible etiology of his current psychiatric disorders, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the January 1999 rating decision, the RO denied the Veteran's claim for service connection because the evidence did not establish that the Veteran had an acquired psychiatric disorder that began in or was otherwise related to service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he had an acquired psychiatric disorder related to his time in service.  Newly submitted evidence, however, reflects that the Veteran's treating VA psychiatrist has suggested that his current schizophrenia may be etiologically linked to his time on active duty.  Because it provides evidence suggesting an etiological link between the Veteran's service and his current acquired psychiatric disorder, this statement adds to the record in a way that they should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for an acquired psychiatric disorder have been met. 


ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for service connection for an acquired psychiatric disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At the outset, the Board notes that the record contains statements the Veteran made to VA, as well as an undated letter from the Social Security Administration (SSA), concerning an award of disability benefits from the SSA in 1967; however, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran has contended that he has an acquired psychiatric disorder as a result of his time on active duty.  The RO previously denied the Veteran's claim on the basis that the Veteran was not found to have an acquired psychiatric disorder etiologically linked to service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Every Veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Board acknowledges that in the RO's initial April 1968 denial of the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran's disorder was found to have existed prior to his entry into service.  The Board, however, notes that the Veteran's service entrance examination is silent as to any psychiatric problems; to the contrary, at February 1956, October 1956, and January 1959 medical examinations, the Veteran was found to have no psychological abnormalities.  At a November 1959 psychiatric evaluation conducted pursuant to the Veteran's August 1959 suicide attempt, he was diagnosed as having "emotional instability reaction" that existed prior to service.  The examiner, however, did not discuss whether there was clear and unmistakable evidence that the disorder pre-existed service and, if so, whether there was clear and unmistakable evidence that such a disability was not worsened beyond its natural progression during service.  

In this case, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service or with a service-connected disability; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that an acquired psychiatric disorder both existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, as noted above, the competent medical evidence has identified that, during the pendency of the current appeal, the Veteran has carried diagnoses of multiple acquired psychiatric disorders, including paranoid schizophrenia and depressive disorder.  The evidence also clearly documents that the Veteran was arrested in August 1959 and incarcerated; while in the stockade he attempted suicide by cutting his left wrist.  He was subsequently granted administrative separation from service due to his psychiatric difficulties.  Relevant medical evidence, in the form of the November 1959 psychiatric evaluation, suggests that the Veteran's psychiatric complaints predated his entry into service.  This finding, however, is not explained or corroborated by other evidence of record, and no psychiatric disorder was noted at the Veteran's time of entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence that any acquired psychiatric disorder pre-existed service and was not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had an acquired psychiatric disorder that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

In addition, the Veteran has submitted multiple statements indicating his belief that his current psychiatric problems developed following an in-service incident in which he was arrested, incarcerated, and attempted to commit suicide.  His service treatment records also indicate that he was diagnosed variously as having antisocial personality disorder and an emotional instability reaction that existed prior to service.  In this regard, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as psychiatric problems during service, or symptoms of a current acquired psychiatric disorder.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He cannot, however, testify about a diagnosis or the etiology of any current psychiatric disability, because he would be medically incompetent.  Id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2012) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of 38 C.F.R. § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this regard, the Board notes that the Veteran's service treatment records reflect that the Veteran received psychiatric treatment in service, as well as various diagnoses of psychiatric disorders.  In addition, he has contended that he believes his current psychiatric complaints stem from his documented in-service arrest and subsequent incarceration.  The Veteran is qualified, as a lay person, to report that he suffered pain or injury during service or at present.  Savage, 10 Vet. App. at 495.  He is not, however, competent to provide a medical opinion as to the onset of any current acquired psychiatric disability.  Washington, 19 Vet. App. 362; Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, no VA examination was afforded to the Veteran pertaining to his claim of service connection for an acquired psychiatric disorder.  In light of the in-service incident and psychiatric treatment, as well as the Veteran's contentions regarding the continuity of psychiatric symptomatology from his time in service to the present, the Board finds that a remand is necessary for a VA examination.  McLendon, 20 Vet. App. 79.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  The Board will therefore remand to obtain a clear assessment of the Veteran's claimed acquired psychiatric disorder by a qualified VA medical professional, based on a thorough review of his claims file and medical history and full psychiatric examination.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that existed prior to service and, if so, whether there is clear and unmistakable evidence that any such disability was not worsened beyond its natural progression during the Veteran's time on active duty.  

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and provide a diagnosis of each acquired psychiatric disorder the Veteran currently experiences.  In addition to conducting a thorough psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified psychiatric disorder.  The examiner must provide a well-reasoned opinion as to whether any diagnosed acquired psychiatric disorder clearly and unmistakably pre-existed service and, if so, was clearly and unmistakably not worsened thereby.  

The opinion must also address whether the Veteran has a psychiatric disability that is directly attributable to his active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's diagnosed psychiatric disability and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of his contentions, his in-service treatment for psychiatric symptoms including a suicide attempt, and the March 2008 VA treatment provider's statement.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include particular consideration and discussion of the March 2008 VA psychiatrist's letter in the context of any negative opinion.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

2.  After securing all records and/or responses sought by the development requested above, the Veteran must be scheduled for a VA psychiatric examination.  The entire claims file must be made available to the examiner.  A well-reasoned etiology opinion must be provided.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported.

The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must provide diagnoses for any current acquired psychiatric disorders and must offer an opinion as to whether there is clear and unmistakable evidence that any diagnosed disorder pre-existed service and, if so, whether there is clear and unmistakable evidence that any such disability did not undergo an increase during service that was beyond its natural progression.  If no such worsening is found, the reviewer should point to the evidence or medical precepts that clearly and unmistakably show that there was no chronic worsening during service.  

The examiner must further offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed acquired psychiatric disorder is directly related to his active military service.  In the context of any negative opinion, the examiner must provide a discussion of the findings in the VA psychiatrist's March 2008 letter, as well as the Veteran's contentions that his current symptomatology has continued since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


